DETAILED ACTION
Claims 1-27 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second sequence library" and “the second engineering project”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second updated sequence library" and “the second engineering project”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite defining an engineering project, assigning a sequence library to engineering projects, and configuring the sequence library (see claims 1, 14-15).  The claims further recite modifying the sequence library (see claims 2, 16), updating the sequence library (see claims 3, 8-10, 17, 22-24), performing processes for a second sequence library (see claims 4, 18), exporting and importing data (see claims 5, 19), defining the data (see claims 6-7, 20-21), and assigning sequence library to engineering projects (see claims 11-13, 25-27).  The defining, assigning, configuring, modifying, updating, performing, exporting, importing, defining, and assigning, as briefly described above and as recited in claims 1-27, are organizing human activity (e.g., assigning a sequence library to engineering projects as recited in claim 1) and mental processes (e.g., configuring the sequence library as recited in claim 1).  Accordingly, claims 1-27 recite an abstract idea because the particular limitations, as briefly outlined above, fall into at least two of the groupings of abstract ideas (see MPEP 2106.04(a)).
This judicial exception is not integrated into a practical application because the claim limitations are directed to the generality of configuring a sequence library (e.g., see claim 1).  In other words, the claim limitations are generally configuring a sequence library and assigning the sequence library to various engineering projects and these generally applicable claim limitations are not particularly tied to a system.  Furthermore, the claim limitations are not directed to an application for any particular system and the application is only nominally directed to an application for various systems (e.g., see page 2, lines 9-20 of the specification as filed).  In other words, the claim limitations are not providing meaningful limitations to the method and system.  Finally, the method and system, as recited in independent claims 1 and 14-15, are merely the field of use of the control planning as the elements are not integrated into the claim limitations.  In other words, the computer-implemented engineering method and plant engineering system are no more than a general link to the technology environment and do not provide any meaningful limitations to the claims.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because the first sequence library, engineering projects, field control systems, hardware processors, memories, module engineering editor, library navigator, sequence library editor, system structure navigator, as recited in claims 1 and 14-15, are generic elements.  Furthermore, the claim limitations are implemented on these generic elements.  In other words, the claim limitations are being implemented on these units and are not specifically liked to these elements. 
	Accordingly, these claims are rejected under 35 U.S.C. 101.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-7, 9-17, 20-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0136497 (Gikas) in view of U.S. Patent Application Publication No. 2008/0058969 (Nixon).


Claim 1:
The cited prior art describes a computer-implemented engineering method, comprising: (Gikas: “The object of the present invention is therefore to specify a system and a method which enables elements, in particular technological objects, to be reused in the development of a project engineering solution.” Paragraph 0006)

Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
defining a first set of engineering data for a first engineering project to generate a first sequence library for the first engineering project, independently of one or more lower level engineering projects for configuring one or more field control systems of an engineering plant, and wherein the one or more lower level engineering projects are lower in engineering-project-hierarchy-level than the first engineering project; (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
assigning the first sequence library to the one or more lower level engineering projects simultaneously to generate one or more first assigned sequence libraries for the one or more lower level engineering projects for configuring the one or more field control systems; and (Gikas: “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033)
performing a parallel configuration process which configures the first sequence library for the first engineering project, while assigning the first sequence library to another one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “In this case the update can be performed automatically when an element or, as the case may be, the type is modified or replaced. However, the update can also be performed such that it can only be executed by a user when an element has been updated.” Paragraph 0018)
One of ordinary skill in the art would have recognized that applying the known technique of Gikas, namely, reusing project engineering data, with the known techniques of Nixon, namely, graphical programming language object editing and reporting tool, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gikas to reuse project engineering data using a library with the teachings of Nixon to graphically design a process control entity would have been recognized by those of ordinary skill in the art as resulting in an improved engineering project generation system (i.e., generating project engineering data using various tools of Gikas based on the teachings of using tools for designing a process control entity in Nixon).

Claim 2:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 1, further comprising: modifying the first sequence library for the first engineering project, to generate a first modified sequence library, independently of the one or more lower level engineering projects for configuring the one or more field control systems. (Gikas: “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 3:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 2, further comprising: updating the first modified sequence library that has been assigned to the one or more lower level engineering projects to generate one or more first updated sequence libraries for the one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
The cited prior art describes the computer-implemented engineering method according to Claim 1, wherein defining the first set of engineering data for the first engineering project to generate a first sequence library for the first engineering project comprises: defining the first set of engineering data, of which types include at least one of SEBOL_USERFUNCTION, sequential function chart (SFC) and unit procedure. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034)

Claim 7:
The cited prior art describes the computer-implemented engineering method according to Claim 6, wherein defining the first set of engineering data, comprising: defining a plurality of sequence library files belonging to the same type. (Gikas: “Function modules or elements of the aforementioned type can relate, for example, to relatively small technological objects, e.g. pumps, valves or clamps. When developing a new automation solution a project engineer can resort to the use of said elements, which are stored in the library of the system. He can thus reuse elements that have already been developed in the past for further solutions. This leads to a reduction in the engineering overhead arising in the course of the development of an automation solution.” Paragraph 0010; “In addition there is an attribute called Type-ID. Even if the name or version is changed, this attribute ensures that it can be determined whether specific elements of a library are of the same type.” Paragraph 0014; “Equally it is possible that an element in the library can be subdivided further into "subelements" which represent different aspects, for example for control, for HMI or for diagnostics. In this way "subtypes", as it were, can be formed which are in each case instantiated in individual projects without the whole element having to be instantiated.” Paragraph 0016)

Claim 9:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 1, further comprising: 
updating the first sequence library for the first engineering project; and (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
updating the one or more first assigned sequence libraries for the one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 9, further comprising: updating the one or more first assigned sequence libraries for the one or more lower level engineering projects in according with a user selection of the first assigned sequence library of the one or more lower level engineering projects. (Gikas: “FIG. 6 shows the independent generation of exemplars from a library element. If a plurality of exemplars can be instantiated separately from one another from one library element, then each is instantiated independently of the rest. For example, a function block of an element can be created in a controls program and in parallel therewith the corresponding HMI module for the function block can be instantiated in an HMI system, independently of one another. The connection between the two instances is established in that it is subsequently added using a browser. In this case only those instances that match one another are linked together.” Paragraph 0037; “FIG. 7 shows the instantiation of a function block from an element and the ensuing instantiation of an HMI module in the HMI environment. In this case the instantiation of the HMI module is generated by the function block being dragged into the HMI environment. The copying of the function block into the HMI environment causes a corresponding HMI module to be generated as an exemplar or, as the case may be, instance of the corresponding element in the library. In this case the connection between the function block as the first existing instance and the associated HMI module is generated automatically.” Paragraph 0038; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 1, wherein assigning the first sequence library to the one or more lower level engineering projects comprises: assigning the first sequence library to a plurality of lower level engineering projects which are different from each other simultaneously to generate a plurality of first assigned sequence libraries for configuring a plurality of field control systems which are different from each other. (Gikas: “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 12:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 1, wherein assigning the first sequence library to the one or more lower level engineering projects comprises: assigning first sequence library files of the same type to one of the lower level engineering projects simultaneously, with permission in use of a single user and prohibition in use of any other users in respect of one field control station of the one lower engineering project for each sequence library type, wherein the first sequence library files include at least one of SEBOL_USERFUNCTION, sequential function chart (SFC) and unit procedure type. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the computer-implemented engineering method according to Claim 1, wherein assigning the first sequence library to the one or more lower level engineering projects comprises: assigning the first sequence library to an engineering project to generate a first assigned sequence library for configuring a plurality of field control systems which are different from each other. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 14:
The cited prior art describes a computer-implemented engineering system, comprising: (Gikas: “The object of the present invention is therefore to specify a system and a method which enables elements, in particular technological objects, to be reused in the development of a project engineering solution.” Paragraph 0006)

Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
one or more hardware processors; and (Nixon: “Referring to FIG. 2, the editing and reporting tool includes an editing tool 100 and a reporting tool 102, each of which may provided as an application which may be stored on a computer readable medium and executed on a processor to perform the various functions associated therewith.” Paragraph 0027)
one or more memories that store a computer software comprising processor-executable instructions, when executed by the one or more hardware processors, to cause the one or more hardware processors to at least: (Nixon: “Referring to FIG. 2, the editing and reporting tool includes an editing tool 100 and a reporting tool 102, each of which may provided as an application which may be stored on a computer readable medium and executed on a processor to perform the various functions associated therewith.” Paragraph 0027; “a user may create a new file for the new composite block, and the editing tool 100 creates an object of a new composite block within the workstation's memory from a default configuration for the composite block” paragraph 0040)
define a first set of engineering data for a first engineering project to generate a first sequence library for the first engineering project, independently of one or more lower level engineering projects for configuring one or more field control systems of an engineering plant, and wherein the one or more lower level engineering projects are lower in engineering-project-hierarchy-level than the first engineering project; (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
assign the first sequence library to the one or more lower level engineering projects simultaneously to generate one or more first assigned sequence libraries for the one or more lower level engineering projects for configuring the one or more field control systems; and (Gikas: “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033)
perform a parallel configuration process which configures the first sequence library for the first engineering project, while assigning the first sequence library to another one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “In this case the update can be performed automatically when an element or, as the case may be, the type is modified or replaced. However, the update can also be performed such that it can only be executed by a user when an element has been updated.” Paragraph 0018)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
The cited prior art describes a plant engineering system, comprising: (Gikas: “The object of the present invention is therefore to specify a system and a method which enables elements, in particular technological objects, to be reused in the development of a project engineering solution.” Paragraph 0006)
Gikas does not explicitly describe an editor or a hierarchy as described below.  However, Nixon teaches the editor and the hierarchy as described below.  
a module engineering editor which further comprises: i) a library navigator that stores a plurality of modules; ii) a sequence library editor; and iii) a system structure navigator, and wherein the sequence library editor is configured to: (Nixon: “Referring to FIG. 2, the editing and reporting tool includes an editing tool 100 and a reporting tool 102, each of which may provided as an application which may be stored on a computer readable medium and executed on a processor to perform the various functions associated therewith. The editing tool 100 and the reporting tool 102 are each operatively coupled to an off-line database 104 utilized by engineers, designers and other users of the editing and reporting tool. In one example, the editing tool 100 and the reporting tool 102 may be provided within and executed from the off-line database 104.” Paragraph 0027; “Still further, reporting documents 138 may be generated by the reporting tool 102 which corresponds with the configured graphical programming language object.” Paragraph 0039; “The code library master 120 further includes a code library tool 128 and a code library engine 129. As shown in FIG. 4, the code library engine 129 is used by the code library tool 128 to conduct the formatting mapping and conversion referenced above, for example converting between FHX and XML formats. The code library engine 129 further includes a database generator and XML generator for generating and maintaining the code library files for the code library database 122. The code library tool 128 also facilitates distribution of the code library file 126 and updates thereof among the various workstations 130.” Paragraph 0043)
define a first set of engineering data for a first engineering project to generate a first sequence library for the first engineering project, independently of one or more lower level engineering projects for configuring one or more field control systems of an engineering plant, and wherein the one or more lower level engineering projects are lower in engineering-project-hierarchy-level than the first engineering project; (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
assign the first sequence library to the one or more lower level engineering projects simultaneously to generate one or more first assigned sequence libraries for the one or more lower level engineering projects for configuring the one or more field control systems; and (Gikas: “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033)
perform a parallel configuration process which configures the first sequence library for the first engineering project, while assigning the first sequence library to another one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “In this case the update can be performed automatically when an element or, as the case may be, the type is modified or replaced. However, the update can also be performed such that it can only be executed by a user when an element has been updated.” Paragraph 0018)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: modify the first sequence library for the first engineering project, to generate a first modified sequence library, independently of the one or more lower level engineering projects for configuring the one or more field control systems. (Gikas: “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 17:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 16, further comprising: a sequence library update manager that is configured to update the first modified sequence library that has been assigned to the one or more lower level engineering projects to generate one or more first updated sequence libraries for the one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 20:
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: define the first set of engineering data, of which types include at least one of SEBOL_USERFUNCTION, sequential function chart (SFC) and unit procedure. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034)

Claim 21:
The cited prior art describes the plant engineering system according to Claim 20, wherein the sequence library editor is configured further to: define a plurality of sequence library files belonging to the same type. (Gikas: “Function modules or elements of the aforementioned type can relate, for example, to relatively small technological objects, e.g. pumps, valves or clamps. When developing a new automation solution a project engineer can resort to the use of said elements, which are stored in the library of the system. He can thus reuse elements that have already been developed in the past for further solutions. This leads to a reduction in the engineering overhead arising in the course of the development of an automation solution.” Paragraph 0010; “In addition there is an attribute called Type-ID. Even if the name or version is changed, this attribute ensures that it can be determined whether specific elements of a library are of the same type.” Paragraph 0014; “Equally it is possible that an element in the library can be subdivided further into "subelements" which represent different aspects, for example for control, for HMI or for diagnostics. In this way "subtypes", as it were, can be formed which are in each case instantiated in individual projects without the whole element having to be instantiated.” Paragraph 0016)

Claim 23:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: 
update the first sequence library for the first engineering project; and (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
update the one or more first assigned sequence libraries for the one or more lower level engineering projects. (Gikas: “FIG. 5 shows the updating of the entire library. If, for example, new versions for the types or, as the case may be, elements used in the project library and present as function modules are available from a global library 3g, then the corresponding elements are modified in the project library. Similarly, the instances or, as the case may be, exemplars that are dependent on the elements of the project library are updated. In this case too, the update can be performed automatically or under the control of a user.” Paragraph 0036; “Conversely, it is equally possible as a result of the bi-directional link to update the element or, as the case may be, the type if the exemplar or, as the case may be, the instance of the type has been modified. For this it is necessary that the instance or, as the case may be, the exemplar knows the type or, as the case may be, the element from which it is derived.” Paragraph 0017; “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 24:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 23, wherein the sequence library editor is configured further to: update the one or more first assigned sequence libraries for the one or more lower level engineering projects in according with a user selection of the first assigned sequence library of the one or more lower level engineering projects. (Gikas: “FIG. 6 shows the independent generation of exemplars from a library element. If a plurality of exemplars can be instantiated separately from one another from one library element, then each is instantiated independently of the rest. For example, a function block of an element can be created in a controls program and in parallel therewith the corresponding HMI module for the function block can be instantiated in an HMI system, independently of one another. The connection between the two instances is established in that it is subsequently added using a browser. In this case only those instances that match one another are linked together.” Paragraph 0037; “FIG. 7 shows the instantiation of a function block from an element and the ensuing instantiation of an HMI module in the HMI environment. In this case the instantiation of the HMI module is generated by the function block being dragged into the HMI environment. The copying of the function block into the HMI environment causes a corresponding HMI module to be generated as an exemplar or, as the case may be, instance of the corresponding element in the library. In this case the connection between the function block as the first existing instance and the associated HMI module is generated automatically.” Paragraph 0038; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 25:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: assign the first sequence library to a plurality of lower level engineering projects which are different from each other simultaneously to generate a plurality of first assigned sequence libraries for configuring a plurality of field control systems which are different from each other. (Gikas: “FIG. 4 shows the modification of an element 2.sub.1 by way of the modification of the instance 2I.sub.1 of the element. In this case, for example, a modification 2I.sub.1* is performed for an instance, i.e. an exemplar. The user of the system is then asked whether the associated type or, as the case may be, the element 2.sub.1 is also to be modified. If this is the case, the corresponding type or, as the case may be, function module 2.sub.1* is modified. If the function module 2.sub.1 is not to be modified, a new type 2.sub.2 is created which is then available as an element for the modified instance. The modified instance 2I.sub.1* is then connected to the new type 2.sub.1* or, as the case may be, 2.sub.2 bi-directionally via the link 5. The modified instance loses its connection to the original type or, as the case may be, the original element 2.sub.1. If the original element is updated, the modified instance is accordingly no longer updated. An update takes place only when the newly created type or, as the case may be, element is modified.” Paragraph 0035; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 26:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: assign first sequence library files of the same type to one of the lower level engineering projects simultaneously, with permission in use of a single user and prohibition in use of any other users in respect of one field control station of the one lower engineering project for each sequence library type, wherein the first sequence library files include at least one of SEBOL_USERFUNCTION, sequential function chart (SFC) and unit procedure type. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 27:
Gikas does not explicitly describe hierarchy as described below.  However, Nixon teaches the hierarchy as described below.  
The cited prior art describes the plant engineering system according to Claim 15, wherein the sequence library editor is configured further to: assign the first sequence library to an engineering project to generate a first assigned sequence library for configuring a plurality of field control systems which are different from each other. (Gikas: “The elements are stored in a library 3. The elements can be technological objects, for example pumps, valves or clamps. Within the framework of the system 1 the elements are available to a user for use in developing a solution 4, in particular an automation solution. For this purpose one or more exemplars 2I.sub.1 . . . 2I.sub.n are created in each case as images of the elements.” Paragraph 0030; “These images are present as exemplars 2I.sub.1 . . . 2I.sub.n in the form of an instance of the type. The exemplars can then be used for developing an automation solution. In this scenario the exemplars can be modified by the user with the result that the solution is specifically tailored to addressing the underlying problem.” Paragraph 0031; “As a result of the bi-directional link 5 the instances 21I.sub.1, 22I.sub.1 in the solution 4 or, as the case may be, the engineering program will be automatically updated 21I.sub.1*, 22I.sub.1* if the corresponding function module is modified in the library. The update can be performed here automatically or following an operator control action by a user, for example after selection of the instances of the function module that are to be updated. If a user does not wish to update all the instances of a type, then he has the opportunity here to make a selection.” Paragraph 0033; “In this case the bi-directional connections 5 are likewise regenerated in the form of a link between the updated instances 21I.sub.11, 22I.sub.11 and the new function module 2.sub.11. When a type is replaced by a new version or a different type, the user of the system can likewise select which exemplars or, as the case may be, instances of the type are to be updated and which will remain in the project on the basis of the old type. Only the instances which also correspond to the new function module or, as the case may be, new type are to be connected bi-directionally to said function module or type by means of the link 5.” Paragraph 0034; Nixon: “The hierarchy view 206 provides a tree diagram of the graphical programming language object and subordinate logic blocks, such as running, holding, and embedded composite, for example. The graphical programming language object may be represented as a series of blocks in the hierarchy view 206, which represent composite blocks or phase classes. The editing tool 100 may enable a user to select a block within the hierarchy view 206, and the editing tool displays all available properties for the block in the parameter view 210, and displays all steps and transitions associated with the block in the summary view 208. Embedded composite blocks may be added from the hierarchy view 206. For example, a user may select a block, such as a phase logic block or composite block, in the hierarchy view 206 and the editing tool 100 displays a context menu is a list of available options, including an "add" option which may be selected by the user.” Paragraph 0066)
Gikas and Nixon are combinable for the same rationale as set forth above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0132037 describes a configuration system for a process control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116